EX—10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 24,
2006, among Asian Financial, Inc., a Wyoming corporation (the “Company”) and the
investors identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1.  Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“2006 Make Good Shares” has the meaning set forth in Section 4.10(a).
 
“2007 ATNI” has the meaning set forth in Section 4.10(b).
 
“2007 EPS” has the meaning set forth in Section 4.10(b).
 
“2007 Make Good Shares” has the meaning set forth in Section 4.10(b).
 
“2008 ATNI” has the meaning set forth in Section 4.10(b).
 
“2008 EPS” has the meaning set forth in Section 4.10(b).
 
“2008 Make Good Shares” has the meaning set forth in Section 4.10(b).
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Additional Shares” has the meaning set forth in Section 4.16. 
 

--------------------------------------------------------------------------------


 
“Adjusted Unaudited Working Capital Amount” has the meaning set forth in Section
4.16.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or the State of California are authorized or required by law or other
governmental action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(c).
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Current Assets” means the current assets of the Company, as determined in
accordance with GAAP applying consistent principles, practices, methodologies
and policies, as set forth in the audited consolidated financial statements of
the Company for the fiscal year ended June 30, 2006.
 
“Current Liabilities” means the current Liabilities of the Company, as
determined in accordance with GAAP applying consistent principles, practices,
methodologies and policies, as set forth in the audited consolidated financial
statements of the Company for the fiscal year ended June 30, 2006.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
2

--------------------------------------------------------------------------------


 
"Escrow Agreement" means the Escrow Agreement, dated as of the date hereof,
between the Company and the escrow agent (the “Escrow Agent”) set forth therein,
in the form of Exhibit A hereto.
 
“Event Date” has the meaning set forth in Section 4.11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Guaranteed NI” has the meaning set forth in Section 4.10(a).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).
 
“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.6.
 
“June 30th Audited Working Capital Amount” means the dollar amount of Current
Assets minus Current Liabilities, as reflected in the audited consolidated
financial statements of the Company for the fiscal year ended June 30, 2006.
 
“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind of the Company, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including, whether arising out of any contract or tort based on
negligence or strict liability) and whether or not the same would be required by
GAAP to be reflected in financial statements or disclosed in the notes thereto.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Make Good Escrow Agreement” means the Make Good Escrow Agreement, dated as of
the date hereof, among the Company, Roth Capital Partners, LLC, as agent, the
escrow agent (the “Make Good Escrow Agent”) set forth therein and Wenhua Guo, in
the form of Exhibit B hereto.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its material obligations
under any Transaction Document.
 
3

--------------------------------------------------------------------------------


 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Outside Date” means November 17, 2006.
 
“Per Share Purchase Price” equals $1.43182.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or to the knowledge of the Company threatened.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit C hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.
 
“Reorganization” means the transfer by Duoyuan Investments Limited, a British
Virgin Islands company (“DIL”) of all of its equity interest in Duoyuan Digital
Printing Technology Industry (China) Co., Ltd. (“Duoyuan China”) to the Company
pursuant to the Equity Transfer Agreement, dated August 31, 2006, entered into
by and among the Company (for purposes hereof, including the predecessor of the
Company) and DIL, as a result of which Duoyuan China and its subsidiaries became
a wholly-owned subsidiary of the Company, and Wenhua Guo, the sole shareholder
of DIL, became the controlling shareholder of the Company.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
4

--------------------------------------------------------------------------------


 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Escrow Agreement, the Make Good Escrow Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.  Closing. Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, the Shares
representing such Investor’s Investment Amount. The Closing shall take place at
the offices of Bryan Cave LLP, 1290 Avenue of the Americas, New York, NY 10104
on the Closing Date or at such other location or time as the parties may agree.
 
2.2.  Closing Deliveries. (a) At the Closing, the Company shall deliver or cause
to be delivered to each Investor the following (the “Company Deliverables”):
 
(i)  a certificate evidencing a number of Shares equal to such Investor’s
Investment Amount divided by the Per Share Purchase Price, registered in the
name of such Investor;
 
(ii)  the legal opinions, in agreed form, addressed to the Investors (which will
include opinions reasonably acceptable to the Investors with respect to the
Reorganization);
 
(iii)  the Registration Rights Agreement, duly executed by the Company;
 
5

--------------------------------------------------------------------------------


 
(iv) the Make Good Escrow Agreement, duly executed by the Company; and
 
(v) the Escrow Agreement, duly executed by the Company.
 
(b)  At the Closing, each Investor shall deliver or cause to be delivered to the
Company the following (the “Investor Deliverables”):
 
(i)  the Registration Rights Agreement, duly executed by such Investor; and
 
(ii) a completed Investor Questionnaire in the form attached to this Agreement
as Exhibit D.
 
(c)  Within one Business Day following the date of this Agreement, each Investor
shall cause to be delivered to the Escrow Agent, its Investment Amount, in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose in accordance with
the terms of the Escrow Agreement.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1.  Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to each Investor:
 
(a)  Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as disclosed in the SEC Reports. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.
 
(b)  Organization and Qualification. The Company and each Subsidiary are duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company and each Subsidiary are duly
qualified to conduct its respective businesses and are in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(c)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
6

--------------------------------------------------------------------------------


 
(d)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected and
which is filed as an exhibit to the SEC Reports, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
(e)  Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing by the Company with the Commission of one
or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing by the Company of a Notice of Sale of Securities on Form D with
the Commission under Regulation D of the Securities Act, (iv) the filings
required in accordance with Section 4.5, (v) those that have been made or
obtained prior to the date of this Agreement, (vi) registrations, notices or
filings required to be made in order to comply with the currency and exchange
control requirements imposed by the Chinese government and/or Chinese law, if
any, and (vii) post-closing securities filings or notifications required to be
made under federal or state securities laws. Duoyuan China and the Company (as
applicable) have made all filings and received all approvals required under the
laws of the People’s Republic of China to duly effect the Reorganization.
 
7

--------------------------------------------------------------------------------


 
(f)  Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
As of the Closing, the Company has reserved from its duly authorized capital
stock the shares of Common Stock issuable pursuant to this Agreement in order to
issue the Shares.
 
(g)  Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, is
specified in the SEC Reports. Except as specified in the SEC Reports, no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified in the SEC Reports, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Shares will not, immediately or with the passage of
time, obligate the Company to issue shares of Common Stock or other securities
to any Person (other than the Investors) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.
 
(h)  SEC Reports; Financial Statements. Except as disclosed in the SEC Reports,
the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Schedules to this Agreement (if any), the “Disclosure
Materials”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, to the knowledge of the Company, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading in connection with the Subsidiaries. The financial statements of the
Company and the Subsidiaries included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
8

--------------------------------------------------------------------------------


 
(i)  Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) except as specifically disclosed in the SEC Reports, could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any Subsidiary or
any current or former director or officer of the Company or any Subsidiary (in
his or her capacity as such).
 
(j)  Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company or
any Subsidiary.
 
(k)  Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
 
(l)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
 
(m)  Title to Assets. The Company and the Subsidiaries have good and marketable
title to all real property owned by them that is material to their respective
businesses and good and marketable title in all personal property owned by them
that is material to their respective businesses, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
9

--------------------------------------------------------------------------------


 
(n)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
(o)  Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and in the country in
which the Company and the Subsidiaries operate. The Company has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s and such Subsidiaries’ respective
lines of business.
 
(p)  Transactions With Affiliates and Employees. Except as set forth on Schedule
3.1(p), none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company or any Subsidiary,
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
(q)  Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company is establishing disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and is
designing such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-KSB or 10-QSB, as the case may be, is
being prepared.
 
(r)  Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (ii) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would generally be sufficient to pay the amounts on or in respect of
its debt. The Company does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be payable on or in respect of its debt).
 
10

--------------------------------------------------------------------------------


 
(s)  Certain Fees. Except as described in Schedule 3.1(s), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Investors shall have no obligation with respect to any fees
or with respect to any claims (other than such fees or commissions owed by an
Investor pursuant to written agreements executed by such Investor which fees or
commissions shall be the sole responsibility of such Investor) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
 
(t)  Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b)-(e), no registration
under the Securities Act is required for the offer and sale of the Shares by the
Company to the Investors under the Transaction Documents. The Company is
eligible to register its Common Stock for resale by the Investors under Form
SB-2 promulgated under the Securities Act. Except as specified in Schedule
3.1(t), the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied.
 
(u)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(v)  Application of Takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Investors as a result of
the Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation the
Company’s issuance of the Shares and the Investors’ ownership of the Shares.
 
(w)  No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
(x)  Consultation with Auditors. The Company has consulted its independent
auditors concerning the accounting treatment of the transactions contemplated by
the Transaction Documents, and in connection therewith has furnished such
auditors complete copies of the Transaction Documents.
 
11

--------------------------------------------------------------------------------


 
(y)  Disclosure. The Company confirms that neither it nor any Person acting on
its behalf has provided any Investor or its respective agents or counsel with
any information that the Company believes constitutes material, non-public
information, except insofar as the existence and terms of the proposed
transactions contemplated hereunder may constitute such information. The Company
understands and confirms that the Investors will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Investors regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
3.2.  Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:
 
(a)  Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and the Registration Rights Agreement has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)  Investment Intent. Such Investor is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Shares for any period of time. Such Investor is acquiring the Shares
hereunder in the ordinary course of its business. Such Investor does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
(c)  Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Investor is not a registered broker-dealer under
Section 15 of the Exchange Act. Such Investor has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Shares. Such Investor acknowledges that an investment in
the Shares is speculative and involves a high degree of risk.
 
12

--------------------------------------------------------------------------------


 
(d)  General Solicitation. Such Investor is not purchasing the Shares as a
result of any advertisement, article, notice, meeting or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e)  Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f)  Certain Trading Activities. Such Investor has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company or Roth Capital Partners, LLC regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
 
(g)  Independent Investment Decision. Such Investor has independently evaluated
the merits of its decision to purchase the Shares pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of Roth Capital
Partners, LLC or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
(h)  Rule 144. Such Investor understands that the Shares (including the
Additional Shares) must be held indefinitely unless such Shares and/or
Additional Shares are registered under the Securities Act or an exemption from
registration is available. Such Investor acknowledges that it is familiar with
Rule 144 and that such Investor has been advised that Rule 144 permits resales
only under certain circumstances. Such Investor understands that to the extent
that Rule 144 is not available, such Investor will be unable to sell any Shares
and/or Additional Shares without either registration under the Securities Act or
the existence of another exemption from such registration requirement.
 
13

--------------------------------------------------------------------------------


 
(i)  General. Such Investor understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of such Investor to acquire
the Shares. Such Investor understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Shares.
 
The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.  Transferability; Certificate. Shares may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of the
Shares other than pursuant to an effective registration statement, to the
Company, to an Affiliate of an Investor or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. Certificates evidencing the Shares
will contain the following legend, until such time as they are not required
under Section 4.1(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
14

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge. No notice shall be required of such pledge.
At the appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares including the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) of the Securities Act or other applicable provision of the Securities
Act to appropriately amend the list of Selling Stockholders thereunder. Except
as otherwise provided in Section 4.1(c), any Shares subject to a pledge or
security interest as contemplated by this Section 4.1(b) shall continue to bear
the legend set forth in this Section 4.1(b) and be subject to the restrictions
on transfer set forth in Section 4.1(a).
 
(c)  Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) following a sale or transfer of such
Shares pursuant to an effective registration statement (including a Registration
Statement), or (ii) following a sale or transfer of such Shares pursuant to Rule
144 (assuming the transferee is not an Affiliate of the Company), or (iii) while
such Shares are eligible for sale under Rule 144(k). If an Investor shall make a
sale or transfer of Shares either (x) pursuant to Rule 144 or (y) pursuant to a
registration statement and in each case shall have delivered to the Company or
the Company’s transfer agent the certificate representing Shares containing a
restrictive legend which are the subject of such sale or transfer and a
representation letter in customary form (the date of such sale or transfer and
Share delivery being the “Share Delivery Date”) and (1) the Company shall fail
to deliver or cause to be delivered to such Investor a certificate representing
such Shares that is free from all restrictive or other legends by the fifth
Trading Day following the Share Delivery Date and (2) following such fifth
Trading Day after the Share Delivery Date and prior to the time such Shares are
received free from restrictive legends, the Investor, or any third party on
behalf of such Investor, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
such Shares (a "Buy-In"), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceed the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates. The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.
 
4.2.  Furnishing of Information. As long as any Investor owns the Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Shares, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Investors and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investors to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.
 
15

--------------------------------------------------------------------------------


 
4.3.  Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Investors, or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Shares to the Investors.
 
4.4.  Subsequent Registrations. Other than pursuant to the Registration
Statement, prior to the Effective Date, the Company may not file any
registration statement (other than on Form S-8) with the Commission with respect
to any securities of the Company.
 
4.5.  Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time) on the
Trading Day following the execution of this Agreement, and by 9:00 a.m. (New
York time) on the Trading Day following the Closing Date, the Company shall
issue press releases disclosing the transactions contemplated hereby and the
Closing. On the Trading Day following the execution of this Agreement the
Company will file a Current Report on Form 8-K disclosing the material terms of
the Transaction Documents (and attach as exhibits thereto the Transaction
Documents), and on the Trading Day following the Closing Date the Company will
file an additional Current Report on Form 8-K to disclose the Closing. In
addition, the Company will make such other filings and notices in the manner and
time required by the Commission and the Trading Market on which the Common Stock
is listed. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
filing with the Commission (other than the Registration Statement and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act) or any regulatory agency or
Trading Market, without the prior written consent of such Investor, except to
the extent such disclosure is required by law or Trading Market regulations.
 
4.6.  Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investors
and their directors, officers, shareholders, partners, employees and agents
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (in respect thereof, only those that lead to an
allegation of indemnity hereunder) (collectively, “Losses”) that any such
Investor Party may suffer or incur as a result of or relating to any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation and travel in connection therewith if an
allegation for indemnity hereunder follows) incurred in connection therewith, as
such expenses are incurred. Except as otherwise set forth herein, the mechanics
and procedures with respect to the rights and obligations under this Section 4.6
shall be the same as those set forth in Section 5 of the Registration Rights
Agreement.
 
16

--------------------------------------------------------------------------------


 
4.7.  Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
4.8.  Listing of Securities. The Company shall apply to have the Common Stock,
including the Shares, traded on a Trading Market, and will take such other
action as is necessary or desirable to cause the Shares to be listed on such
Trading Market as promptly as possible, but in no event later than the Effective
Date. The Company further covenants and agrees that following the time that the
Common Stock, including the Shares, is traded on a Trading Market and before all
the Shares are sold pursuant to a Registration Statement or applicable exemption
under securities law, the Company will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of such Trading Market.
 
4.9.  Use of Proceeds. The Company will use the net proceeds from the sale of
the Shares hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock
Equivalents.
 
4.10.     Make Good Shares. (a) Wenhua Guo agrees that in the event the
consolidated financial statements of the Company reflect less than
$12,000,000.00 of After-Tax Net Income for the fiscal year ended June 30, 2006
(the “Guaranteed NI”), he will transfer to the Investors (through the Make Good
Escrow Agent) on a pro rata basis for no consideration other than their part of
their respective Investment Amount at Closing 37.5% of the number of Shares
issued at Closing (the “2006 Make Good Shares”). In the event the audited
consolidated financial statements of the Company reflect $12,000,000 or more of
After-Tax Net Income for the fiscal year ended June 30, 2006, no transfer of the
2006 Make Good Shares shall be required by Wenhua Guo (through the Make Good
Escrow Agent) to the Investors under this Section and such 2006 Make Good Shares
shall be returned to Wenhua Guo in accordance with the Make Good Escrow
Agreement. Any such transfer of the 2006 Make Good Shares under this Section
shall be made to an Investor within 10 Business Days after the date which the
2006 audit report for the Company is filed with the Commission and otherwise in
accordance with the Make Good Escrow Agreement.
 
17

--------------------------------------------------------------------------------


 
(b) Wenhua Guo agrees that in the event that either (i) the earnings per share
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending June 30, 2007, as filed with the Commission, is less than $0.60 on a
fully diluted basis (the “2007 EPS”) or (ii) the after tax net income reported
in the Annual Report on Form 10-KSB of the Company for the fiscal year ending
June 30, 2007, as filed with the Commission, is less than $16,000,000.00 (the
“2007 ATNI”), he will transfer to the Investors (through the Make Good Escrow
Agent) on a pro rata basis for no consideration other than their part of their
respective Investment Amount at Closing 37.5% of the number of Shares issued at
Closing (the “2007 Make Good Shares”). In the event that either (i) the earnings
per share reported in the Annual Report on Form 10-KSB of the Company for the
fiscal year ending June 30, 2008, as filed with the Commission, is less than
$0.89 on a fully diluted basis (the “2008 EPS”) or (ii) the after tax net income
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending June 30, 2008, as filed with the Commission, is less than $23,900,000.00
(the “2008 ATNI”), Wenhua Guo agrees to transfer to the Investors (through the
Make Good Escrow Agent) on a pro rata basis for no consideration other than
their part of their respective Investment Amount at Closing 37.5% of the number
of Shares issued at Closing (the “2008 Make Good Shares”). In the event that
both the earnings per share reported in the Annual Report on Form 10-KSB of the
Company for the fiscal year ending June 30, 2007, as filed with the Commission,
is equal to or greater than the 2007 EPS and the after tax net income reported
in the Annual Report on Form 10-KSB of the Company for the fiscal year ending
June 30, 2007, as filed with the Commission, is equal to or greater than the
2007 ATNI, no transfer of the 2007 Make Good Shares shall be required by Wenhua
Guo (through the Make Good Escrow Agent) to the Investors under this Section and
such 2007 Make Good Shares shall be returned to Wenhua Guo in accordance with
the Make Good Escrow Agreement. In the event that both the earnings per share
reported in the Annual Report on Form 10-KSB of the Company for the fiscal year
ending June 30, 2008, as filed with the Commission, is equal to or greater than
the 2008 EPS and the after tax net income reported in the Annual Report on Form
10-KSB of the Company for the fiscal year ending June 30, 2008, as filed with
the Commission, is equal to or greater than the 2008 ATNI, no transfer of the
2008 Make Good Shares shall be required by Wenhua Guo (through the Make Good
Escrow Agent) to the Investors under this Section and such 2008 Make Good Shares
shall be returned to Wenhua Guo in accordance with the Make Good Escrow
Agreement. Any such transfer of the 2007 Make Good Shares or the 2008 Make Good
Shares under this Section shall be made to an Investor within 10 Business Days
after the date which the 2007, or 2008, as applicable, Annual Report on Form
10-KSB for the Company is filed with the Commission and otherwise in accordance
with the Make Good Escrow Agreement.
 
(c) In connection with the foregoing, Wenhua Guo agrees that prior to the
Closing, Wenhua Guo will deposit all potential 2006 Make Good Shares, 2007 Make
Good Shares and 2008 Make Good Shares into escrow in accordance with the Make
Good Escrow Agreement and the handling and disposition of the 2006 Make Good
Shares, 2007 Make Good Shares and 2008 Make Good Shares shall be governed by
this Section 4.10 and such Make Good Escrow Agreement.
 
4.11.  Related Party Transactions. By 9:00 a.m. (New York time) on the first
Trading Day following December 31, 2006 (the “Event Date”), the Company shall
issue a press release disclosing that any receivables and/or payables which are
owing or owed to the Company by any related parties as of the date hereof shall
have been satisfied in full. Following the Event Date, the Company shall no
longer be a party to, or take part in, any related party transactions except
those which (i) may be existing on the date hereof and (ii) which are set forth
on Schedule 4.11. In the event of a failure to comply with the terms of this
Section 4.11, then in addition to any other rights the Investors may have
hereunder or under applicable law: on each monthly anniversary of the Event Date
(if not cured by such date) until the Company is in compliance with this Section
4.11, the Company shall pay to each Investor an amount in cash, as partial
liquidated damages and not as a penalty, equal to 1.0% of the aggregate
Investment Amount paid by such Investor for Shares pursuant to this Agreement;
provided, however, that the total amount of partial liquidated damages payable
by the Company pursuant to this Section 4.11 shall be capped at an aggregate of
4% of the aggregate Investment Amount paid by the Investors under this
Agreement. In no event will the Company be liable for liquidated damages under
this Agreement in excess of 1.0% of the aggregate Investment Amount of the
Investors in any 30-day period.
 
18

--------------------------------------------------------------------------------


 
4.12.  Independent Board of Directors. The Company covenants and agrees that no
later than (i) 180 days following the Closing Date and (ii) 30 days following
the Effective Date, the Board of Directors of the Company shall be comprised of
a majority of “independent directors” as such term is defined in NASDAQ
Marketplace Rule 4200(a)(15).
 
4.13.  Chief Financial Officer. No later than 120 days following the Closing
Date, the Company will hire a chief financial officer who is an expert in (i)
United States generally accepted accounting principles and (ii) auditing
procedures and compliance for United States public companies who has either
previously acted as chief financial officer of a United States public company or
been a partner in a United States accounting firm including its’ overseas
offices and in such capacity was an audit partner for United States public
companies. Such chief financial officer shall be entitled to an annual salary of
no less than $130,000.00. By 9:00 a.m. (New York time) on the first Trading Day
following the hiring of such chief financial officer, the Company will file a
Current Report on Form 8-K disclosing the information required by Item 5.02 of
Form 8-K.
 
4.14.  Investor Relations Firm. The Company will use commercially reasonable
efforts to retain, by the 90th day following the Closing Date, a nationally
recognized investor relations firm, including its’ overseas offices or
subsidiaries.
 
4.15.  Dividends. Prior to the Closing Date, the Company shall not issue
dividends on any of its capital stock.
 
4.16.  Additional Shares. If the June 30th Audited Working Capital Amount is
less than $3,500,000 (the “Adjusted Unaudited Working Capital Amount”) then the
Company shall immediately issue additional shares of Common Stock (the
“Additional Shares”) to each Investor for no additional consideration,
determined as follows: (a) the amount by which the Adjusted Unaudited Working
Capital Amount exceeds the June 30th Audited Working Capital Amount, divided by
(b) the Per Share Purchase Price. The number of Additional Shares issuable to
each Investor shall be determined on a pro rata basis based on such Investor's
Investment Amount. The Company shall notify the Investors in writing, no later
than the Trading Day following the date on which the audit yielding the June
30th Audited Working Capital Amount has been completed, indicating therein the
June 30th Audited Working Capital Amount and the amount, if any, of Additional
Shares resulting therefrom.  The Additional Shares shall be entitled to the
registration and other rights set forth in the Registration Rights Agreement and
any Additional Shares not registered for resale shall also be afforded piggyback
registration rights pursuant to Section 6(e) of the Registration Rights
Agreement such that such Additional Shares may be included in any registration
statement (other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans) filed by the Company.
 
19

--------------------------------------------------------------------------------


 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.  Conditions Precedent to the Obligations of the Investors to Purchase
Shares. The obligation of each Investor to acquire Shares at the Closing is
subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:
 
(a)  Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;
 
(b)  Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing;
 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d)  Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;
 
(e)  Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);
 
(f)  Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5;
 
(g)  Equity Transfer. The Company shall have publicly disclosed via Edgar in a
Form 8-K that the equity transfer contemplated by that certain Equity Transfer
Agreement, dated August 31, 2006, by and between the Company (for purposes
hereof, including the predecessor of the Company) and DIL, shall have occurred
and the transactions contemplated by such Equity Transfer Agreement shall have
closed; and
 
(h) Make Good Shares. Wenhua Guo shall deliver, or cause to be delivered, (i) to
the Make Good Escrow Agent a stock certificate evidencing 18,502,896 shares of
the Company's Common Stock, along with a stock power executed in blank and (ii)
to the Company, the Make Good Escrow Agreement, duly executed by Mr. Guo.
 
20

--------------------------------------------------------------------------------


 
5.2.  Conditions Precedent to the Obligations of the Company to sell Shares. The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a)  Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;
 
(b)  Performance. Each Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;
 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
 
(d)  Investors Deliverables. Each Investor shall have delivered its Investors
Deliverables in accordance with Section 2.2(b); and
 
(e) Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1.  Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Shares.
 
6.2.  Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.3.  Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via (i) facsimile at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 
21

--------------------------------------------------------------------------------


 

If to the Company:
Asian Financial, Inc.
No. 3 Jinyuan Road
Daxing District Industrial Development Zone
Beijing, China 102600
Facsimile: 861060216825
Email: fionaicey@vip.sina.com
Attn.: Fiona Feng
        With a copy to:
Heller Ehrman LLP
35th Floor
One Exchange Square
8 Connaught Place
Central
Hong Kong
Facsimile: 852 2292-2200
Email: Simon.Luk@hellerehrman.com
Attn.: Simon Luk
        If to an Investor: To the address set forth under such Investor’s name
on the signature pages hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.  Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Investors holding a majority of the Shares. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.
 
6.5.  Termination. This Agreement may be terminated prior to Closing:
 
(a)  by written agreement of the Investors and the Company, a copy of which
shall be provided to the Escrow Agent; and
 
22

--------------------------------------------------------------------------------


 
(b)  by the Company or an Investor (as to itself but no other Investor) upon
written notice to the other and to the Escrow Agent, if the Closing shall not
have taken place by 6:30 p.m. Eastern time on the Outside Date; provided, that
the right to terminate this Agreement under this Section 6.5(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.
 
6.6.  Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
6.7.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Shares, provided such transferee agrees in writing to
be bound, with respect to the transferred Shares, by the provisions hereof that
apply to the “Investors.”
 
6.8.  No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.6 (as to each Investor
Party).
 
6.9.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
23

--------------------------------------------------------------------------------


 
6.10.  Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.
 
6.11.  Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12.  Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13.  Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.14.  Replacement of Securities. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares. If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.
 
24

--------------------------------------------------------------------------------


 
6.15.  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
6.16.  Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.17.  Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 
6.18.  Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such a Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 


25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ASIAN FINANCIAL, INC.
 
By:______________________________
Name: Wenhua Guo
Title: Chief Executive Officer
 
Only as to representations and warranties contained in Section 3.1 which are
applicable to it as a Subsidiary:
 
DUOYUAN DIGITAL PRINTING TECHNOLOGY INDUSTRY(CHINA) CO., LTD.
 
By:______________________________
Name: Wenhua Guo
Title: Chief Executive Officer
 
Only as to Section 4.10 and Section 5.1(h) herein:
 
_______________________
Wenhua Guo
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
NAME OF INVESTOR
 
_________________________________________
 
By:_______________________________________
Name:
Title:
 
Investment Amount: $_________________________
 
Tax ID No.:__________________________________
 
ADDRESS FOR NOTICE
 
c/o:_______________________________________
 
Street:_____________________________________
 
City/State/Zip:_______________________________
 
Attention:__________________________________
 
Tel:_______________________________________
 
Fax:_______________________________________
 
Email:______________________________________
 
DELIVERY INSTRUCTIONS
(if different from above)
 
c/o:_______________________________________
 
Street:_____________________________________
 
City/State/Zip:_______________________________
 
Attention:__________________________________
 
Tel:_______________________________________
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Escrow Agreement
 
A-1

--------------------------------------------------------------------------------



EXHIBIT B
 
Make Good Escrow Agreement
 
B-1

--------------------------------------------------------------------------------


 
EXHIBIT C
 
Registration Rights Agreement
 
C-1

--------------------------------------------------------------------------------


 
EXHIBIT D
 
Investor Questionnaire
 


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To: [Investor’s name and address] 
 
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, (the “Common Stock”) of Asian
Financial, Inc. (the “Shares”). The Shares are being offered and sold by Asian
Financial, Inc. (the “Company”) without registration under the Securities Act of
1933, as amended (the “Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4(2) of the Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemption from registration is based in part
on the information herein supplied.


This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.


IMPORTANT: FAILURE TO COMPLETELY AND ACCURATELY ANSWER ALL OF THESE QUESTIONS
WILL DELAY THE ISSUANCE OR REGISTRATION OF YOUR SHARES OR MAKE SUCH ISSUANCE OR
REGISTRATION IMPOSSIBLE.


A. BACKGROUND INFORMATION


Name [EXACT NAME AS IT WILL APPEAR ON THE STOCK CERTIFICATE; IF MULTIPLE
CERTIFICATES ARE TO BE PROVIDED, PLEASE
SPECIFY]:_______________________________________________________________________________________________________


Business
Address:__________________________________________________________________________________________________________
                                                                                         
(Number and Street)
 
_________________________________________________________________________________________________________________________
(City)                                                                                  (State)     (Zip
Code)


Telephone
Number: (___) ____________________________________________________________________________________________________


Residence
Address:_________________________________________________________________________________________________________
                                                                                         (Number
and Street)
 
________________________________________________________________________________________________________________________________
(City)                                                                                
(State)     (Zip Code)
 
Telephone Number: (___)
____________________________________________________________________________________________________


D-1

--------------------------------------------------------------------------------





If an individual:
Age:_________    Citizenship:_________  Where registered to
vote:________________ 


If a corporation, partnership, limited liability company, trust or other entity:
Type of
entity:______________________________________________________________________________
State of formation:________________________          Date of formation:
___________________________


Social Security or Taxpayer Identification
No.____________________________________________________


Send all correspondence to (check one): ____ Residence Address              
 ____ Business Address


Email address of contact person: ___________________________


Current ownership of securities of the Company:
__________ shares of common stock, par value $0.001 per share (the “Common
Stock”)
options to purchase __________ shares of Common Stock.


Please identify the number of shares that you or your organization will
beneficially own immediately after Closing, identifying the Shares purchased by
your or your organization pursuant to this Purchase Agreement and those shares
purchased by your or your organization through other transactions:


Shares purchased pursuant to this Purchase Agreement: _______________
Shares purchased by your or your organization through other transactions:
_______________
Total: ________________


BENEFICIAL OWNERSHIP INFORMATION: Please describe the beneficial ownership of
the shares owned by you or your organization. If the Investor is a partnership,
limited liability company or similar entity, please identify the individual or
individuals with ultimate voting and dispositive power over such shares,
typically the investment manager or investment advisor with primary
responsibility for this investment. This information is available from your
compliance officer or general counsel. THE COMPANY WILL NOT BE ABLE TO REGISTER
YOUR SHARES WITHOUT THIS IMPORTANT INFORMATION.


Exception: This information need not be provided if the Investor is a publicly
traded company.
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________


Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
 
o Yes                                    o No
 
If yes, please indicate the nature of any such relationships below:

____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________
 
D-2

--------------------------------------------------------------------------------


 
B. STATUS AS ACCREDITED INVESTOR


The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Shares the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):1
 
____ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;


____ (2) a private business development company as defined in Section 202(a)(22)
of the Investment Adviser Act of 1940;


____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Shares
offered, with total assets in excess of $5,000,000;


____ (4) a natural person whose individual net worth1 , or joint net worth1 
with that person’s spouse, at the time of such person’s purchase of the Shares
exceeds $1,000,000;


____ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; and


____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).


C. REPRESENTATIONS


The undersigned hereby represents and warrants to the Company as follows:
_______________
1 As used in this Questionnaire, the term "net worth" means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor's adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for deception,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
D-3

--------------------------------------------------------------------------------


 
1.
Any purchase of the Shares would be as principal for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.



2.
The information contained herein is complete and accurate and may be relied upon
by the Company, and the undersigned will notify the Company immediately of any
material change in any of such information occurring prior to the closing, if
any, with respect to the purchase of Shares by the undersigned.



3.
There are no suits, pending litigation, or claims against the undersigned that
could materially affect the net worth of the undersigned as reported in this
Questionnaire.



4.
The undersigned acknowledges that there may occasionally be times when the
Company determines that it must suspend the use of the prospectus forming a part
of the Registration Statement (as such terms are defined in the Securities
Purchase Agreement to which this Questionnaire is attached), subject to the
provisions in Section 2(c) of the Registration Rights Agreement, which is
attached as Exhibit A to the Securities Purchase Agreement. The undersigned is
aware that, in such event, the Shares will not be subject to ready liquidation,
and that any Shares purchased by the undersigned would have to be held during
such suspension. The overall commitment of the undersigned to investments which
are not readily marketable is not excessive in view of the undersigned’s net
worth and financial circumstances, and any purchase of the Shares will not cause
such commitment to become excessive. The undersigned is able to bear the
economic risk of an investment in the Shares.



5.
The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Shares, and fully understands that the Shares are
speculative investments which involve a high degree of risk of loss of the
undersigned’s entire investment. Among others, the undersigned has carefully
considered each of the risks identified in the Transaction Documents.



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ____
day of [________], 2006, and declares under oath that it is truthful and
correct.


 

    __________________________________________    
Print Name
          By: _______________________________________________    
Signature
          Title: _____________________________________________    
(required for any purchaser that is a corporation, partnership, trust or other
entity)

 

--------------------------------------------------------------------------------

